Citation Nr: 0900180	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  05-37 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran had Philippine Commonwealth Army service from 
November 1941 to September 1942, and during October 1942.  He 
had Regular Philippine Army service from February 1945 to 
June 1946.  The veteran was a prisoner of war (POW) from 
April 1942 to September 1942.  The veteran died in October 
2004, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to accrued benefits 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran had verified service with the Philippine 
Commonwealth Army and the Regular Philippine Army.  He was 
also a former POW.

3.  At the time of his death, the veteran had claims pending 
with VA.  


CONCLUSION OF LAW

Criteria for basic eligibility to VA nonservice-connected 
death pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise an 
appellant of the evidence necessary to substantiate her 
claims for benefits and that VA shall make reasonable efforts 
to assist an appellant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.  

In a letter dated in January 2005, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her claims for benefits, including what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the appellant to 
submit any additional information in support of her claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
appellant is not prejudiced, however, as her claims are being 
denied.  As such, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the January 2005 notice was given prior to the 
appealed AOJ decision, dated in April 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence, 
and by affording her the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though she 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the appellant and that no further action 
is necessary to meet the requirements of the VCAA.  

Nonservice-connected death pension benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  See 
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  See 38 C.F.R. § 
3.1.  Persons with service in the USAFFE, including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress, shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to nonservice-connected disability pension.  See 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), (d).

As noted above, the veteran had Philippine Commonwealth Army 
and Regular Philippine Army service.  In June 1990, the 
National Personnel Records Center (NPRC) certified that the 
recognized periods of service were Philippine Commonwealth 
Army service from November 1941 to September 1942, and from 
October 5, 1942 to October 28, 1942, and Regular Philippine 
Army service from February 1945 to June 1946.  The veteran 
was a POW from April 1942 to September 1942.  There is no 
evidence to contradict the findings of the NPRC, nor has the 
appellant contended otherwise.  

The Court has held that findings by a United States service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has carefully reviewed the entire record and finds 
that there is no competent evidence to contradict the NPRC's 
determination with respect to the service of this veteran.  
Therefore, the Board must find that the veteran did not have 
qualifying service.  As a result, the appellant's request for 
death pension benefits must be denied as a matter of law.  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.


REMAND

Service connection 

The appellant contends that the veteran's service-connected 
ischemic heart disease was at minimum, a contributory cause 
of his death. 

The veteran's death certificate lists cardio-pulmonary arrest 
as the immediate cause of death.  The antecedent cause of 
death was noted to be pulmonary emphysema.  Included in the 
claims file are private treatment records regarding the 
veteran's pulmonary and cardiac disabilities.  Also included 
were three VA examinations of the heart, all of which 
reflected a diagnosis of arteriosclerotic heart disease.  In 
a July 2002 rating decision, the veteran was awarded service 
connection for his ischemic heart disease.  

There are no clinical records indicating a link between the 
veteran's ischemic heart disease and his cardio-pulmonary 
arrest.  The appellant's representative, however, submitted 
treatise evidence in the form of an online article regarding 
cardiac resuscitation.  The article indicates that there are 
numerous causes of cardiac arrest, but the most common cause 
in adults is ischemic cardiovascular disease.  

Following a complete review of the record, the Board finds 
that there is insufficient evidence upon which to render a 
decision on the appellant's claim of service connection for 
the cause of the veteran's death.  Although the online 
article submitted by the appellant's representative does not 
specifically find that the veteran's ischemic heart disease 
caused his cardio-pulmonary arrest, it did indicate that the 
most common cause of cardiac arrest is ischemic 
cardiovascular disease.  There is no medical opinion of 
record regarding whether the veteran's service-connected 
ischemic heart disease was related to his cardio-pulmonary 
arrest.  The appellant has not alleged that there are 
outstanding treatment records.  Therefore, the appellant's 
claim is remanded to obtain an opinion from a VA physician as 
to whether the veteran's death was related to his service-
connected ischemic heart disease.  

Accrued benefits

Prior to the veteran's death, his service-connected 
disabilities included ischemic heart disease and residuals of 
malaria.  His ischemic heart disease was evaluated at 30 
percent disabling and his malaria was found to be 
noncompensable in a July 2002 rating decision.  The veteran 
subsequently requested increased ratings for his service-
connected ischemic heart disease and malaria, and also 
claimed total disability based upon individual 
unemployability (TDIU).  The 30 percent and noncompensable 
ratings, respectively, were continued, and the claim of 
entitlement to TDIU was denied in an August 2004 rating 
decision.  

The veteran died in October 2004.  Under 38 U.S.C.A. § 
5121(c), a claim for accrued benefits requires that the 
application be filed within one year after the date of death.  
Normally, there is no basis for an accrued benefits claim 
unless the individual from whom the accrued benefits claim 
derives had a claim for VA benefits pending at the time of 
death.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
In Taylor v. Nicholson, 12 Vet. App. 126 (2007), however, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) clarified that, if a veteran died prior to the 
expiration of 1 year after the date of notice of an award or 
disallowance of VA benefits, his or her surviving spouse has 
up to 1 year after the date of such notice to file an accrued 
benefits claim.  As noted above, in a rating decision dated 
in August 2004, the veteran's claims for increased ratings 
and TDIU were denied.  Accordingly, the appellant had until 
August 2005 to file a claim of entitlement to increased 
ratings for the veteran's service-connected ischemic heart 
disease and entitlement to TDIU, for accrued benefits 
purposes.  The appellant filed her accrued benefits claim in 
January 2005; thus, her claim was timely filed.  

As the RO has not yet considered the underlying merits of the 
accrued benefits claims, a remand for that action is now 
necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ensure that the appellant is provided 
all notice in compliance with the VCAA.  

2.  The RO should adjudicate the 
underlying merits of the appellant's 
claims for accrued benefits.   

3.  Obtain a VA medical opinion from an 
appropriate specialist to determine the 
cause of the veteran's death.  The claims 
folder should be made available to the 
specialist for review.  The specialist is 
to review all treatment records and should 
specifically address the treatise evidence 
submitted by the appellant's 
representative.  The specialist should 
then render an opinion as to whether it is 
at least as likely as not that the 
veteran's ischemic heart disease caused or 
substantially contributed to his death.  
All opinions expressed must be supported 
by complete rationale. 

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The appellant is free to submit 
any additional evidence and/or argument she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


